Citation Nr: 1745357	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-43 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant's husband was a member of the United States Army Reserve who had a period of active duty for training (ACDUTRA) from May 1967 to October 1967.  He died in April 2014.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant filed a timely Notice of Disagreement (NOD), received in November 2015.  A Statement of the Case (SOC) was issued in August 2016.  A timely VA Form 9 was received in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The decedent served on ACDUTRA from May 1967 to October 1967 and the record contains no indication that he was disabled from any disease or injury incurred during that period, including metastatic malignant melanoma.

2.  The decedent's death certificate indicates that he died in April 2014 from metastatic malignant melanoma.

3.  During the decedent's lifetime, service connection was not in effect for any disability.

4.  At the time of his death, the decedent was not entitled to periodic monetary benefits under existing ratings or decisions which were due and unpaid, nor was he entitled to periodic monetary benefits based on evidence in the file at the date of his death, which were due and unpaid.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cause of death have not been met.  38 U.S.C.A. §§ 101 (22), (24), 1133, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2.  The criteria for payment of VA death pension benefits to a surviving spouse have not been met.  38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.6 (2016).

3.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Veteran Status

The term "veteran" is defined as a person who served in the active, military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes "active duty," which is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (21-24); 38 C.F.R. § 3.6(a).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  See 38 U.S.C.A. §§ 101, 106, 1110.

	C.  Service Connection for Cause of Death

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of a Veterans death, the evidence of record must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability causally shared in producing death; rather, a causal connection must be shown.  Id.

Service connection for certain chronic diseases, including malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Evidentiary presumptions, however, including the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

      D.  Death Pension Benefits

Under 38 U.S.C.A. § 1541, death pension is payable to the surviving spouse of a deceased "veteran."  To establish status as a "veteran," the evidence must demonstrate that the former service member served (1) on active duty, (2) on a period of ACDUTRA during which he was disabled or died from a disease or injury incurred or aggravated in the line of duty, or (3) on a period of inactive duty training during which he was disabled or died (a) from an injury incurred or aggravated in the line of duty or (b) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  38 U.S.C.A. § 101 (2), (24).

"Active duty for training" is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes, or full-time duty performed by members of the National Guard of any State under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty training" is defined as duty (other than full-time duty) performed by a member of the National Guard of any State under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).

      E.  Accrued Benefits 

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (1) the veteran's spouse; (2) the veteran's children (in equal shares); (3) the veteran's dependent parents (in equal shares).  38 U.S.C.A. 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C.A. § 5121(a).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).


III.  Analysis

      A.  Service Connection for Cause of Death

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in April 2014; the immediate cause of death was metastatic malignant melanoma.

In this case, there is no question as to whether metastatic malignant melanoma substantially or materially aided or lent assistance to the production of death.  The medical evidence of record demonstrates that the decedent's diagnosed metastatic malignant melanoma caused his death and the appellant has not contended otherwise. 

The evidence obtained from the service department indicates that the decedent's only service was in the Army Reserve, with a period of ACDUTRA from May 1967 to October 1967.  Such service is not considered "active duty" for purposes of VA compensation benefits, as noted above in the definition of "active duty" in 38 C.F.R. § 3.6.

The Board notes that the decedent's service treatment records are negative for any complaints or treatment regarding the skin during ACDUTRA or, indeed, at any point during his membership in the Army Reserve.  Unfortunately, there is no probative evidence in favor of the claim and no indication that the Veteran's fatal melanoma was incurred during his period of ACDUTRA.  

Accordingly, such ACDUTRA does not qualify as "active service" under 38 C.F.R. § 3.6.  Moreover, the decedent has no other periods of service which meet the definition of "active service."  Without "active military, naval, or air service," the decedent is not a "veteran" for VA compensation purposes.  As such, the claim must be denied as a matter of law.  See 38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303; Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	B.  Entitlement to Death Pension Benefits

As explained above, the Board finds that the service of the appellant's husband does not meet the legal definition of "veteran" for purposes of entitlement to VA death benefits.  His service records show that he was in the Army Reserve, and that he did not serve on active duty.  He did serve on ACDUTRA.  However, during his lifetime, service connection was never established for any disability due to disease or injury incurred in or aggravated by that period of ACDUTRA.  Neither was service connection established for a disability due to injury incurred in or aggravated by any period of inactive duty training, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  Accordingly, he does not qualify as a "veteran" as the law defines that term for VA death benefit purposes.  As such, the law provides no legal basis upon which to award death pension to the appellant.  The claim is precluded by law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

	C.  Entitlement to Accrued Benefits

As best the Board can discern, the appellant contends that she is entitled to accrued benefits because she believes the decedent was entitled to retroactive benefits which have not yet been paid.  

In this case, the decedent did not have a claim pending at the time of his death, nor was he entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  Since the decedent did not have a claim pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  The claim is precluded by law.  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for cause of death is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


